                                                                                                       E-FILED
                                                                          Friday, 08 March, 2019 11:06:31 AM
                                                                                Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       Case No. 04-cr-40006
                                               )
REVERE MCGHEE,                                 )
                                               )
                       Defendant.              )

                                    ORDER AND OPINION
       Now before the Court is Defendant’s Motion (Doc. 54) to Terminate Supervised Release.

The United States filed a Response (Doc. 57). For the reasons that follow, Defendant’s Motion is

DENIED.

       On September 20, 2005, Defendant was sentenced to 156 months in prison and 8 years of

supervised release. Defendant’s supervised release began on October 3, 2014 and is currently set

to expire on October 3, 2022. 18 U.S.C. § 3583(e)(1) allows the Court to terminate supervised

release after Defendant has completed one year of supervised release, if the Court is satisfied that

such action is warranted. In this case, the Court is not satisfied that such action is warranted.

       First, the Defendant already received consideration at sentencing, when the Court

departed from the guideline range of 262–327 months and sentenced Defendant to 156 months.

Second, he has failed to submit to random drug testing on 18 separate occasions. He also tested

positive for marijuana on March 28, 2017. He successfully completed drug treatment on

November 30, 2017 and appears to have been violation-free since April 2017.

       Defendant appears to be working towards a successful completion of his supervised

release term. As such, the Court would entertain another Motion in October 2020, when

Defendant will presumably have gone nearly three years without a violation. However, for now,

                                                   1
it appears the supervised release conditions may be part of the reason he has been successful, and

therefore continued supervision would be beneficial.

       Defendant’s Motion (Doc. 54) to Terminate Supervised Release is therefore DENIED.

       Signed on this 8th day of March, 2019.

                                                    /s James E. Shadid
                                                    James E. Shadid
                                                    Chief United States District Judge




                                                2
